PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Klenk et al.
Application No. 16/168,444
Filed: 23 Oct 2018
For: APPARATUS AND METHOD FOR PRODUCING PLASTIC BOTTLES

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 15, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned March 15, 2022 for failure to timely submit the appeal forwarding fee in response to the examiner’s answer mailed January 12, 2022. This decision precedes Notice of Abandonment.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See, MPEP 711.03(c)(II)(C) and (D).

The instant petition has been carefully reviewed and found in compliance with the provisions set forth above. Receipt is acknowledged of the appeal forwarding fee, petition fee, and the required statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3205. Inquiries concerning the required reply must be directed to the examiner of record.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions